IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF ARKANSAS
EL DORADO DIVISION
BRIAN SKENDER, . . PLAINTIFF
VS. | NO. 1:17-CV-01025-SOH
C. MARSHALL FRIEDMAN, P.C.,
C. MARSHALL FRIEDMAN AND

“ KENNETH E. RUDD, JOINTLY AND
SEVERALLY _ DEFENDANTS

OBJECTION AND MOTION TO QUASH SUBPOENA
PURSUANT TO FRCP 45 WITH BRIEF INCORPORATED

Comes the Plaintiff, Brian Skender, by his attorneys, John Ogles and Sandra C. Bradshaw,
pursuant to FRCP Rule 45 with brief incorporated, states:
1. That the Defendant has noticed Plaintif? s attorney Sandra C. Bradshaw for
deposition. See Exhibit A.
2. That Plaintiffs attorney was not the attorney for Plaintiff in the underlying civil case.
See Exhibit B which is Plaintiffs motion to withdraw. See Exhibit C which is the order allowing
_Plaintiff’s attorney to withdraw. See Exhibit D which is the contract between Plaintiff and
| Defendants. Bradshaw is not mentioned.
3. Defendant Rudd put his malpractice carrier on notice and admitted liability. See
Exhibit E.
4, That Defendants have known throughout this litigation that Ms. Bradshaw was the
| referring attorney. See Exhibit F.
| 5. That this case was originally filed in Ashley County, Arkansas. Defendants chose not
to cross-claim against Ms. Bradshaw because diversity would be defeated. Defendants should not

be allowed to make Ms. Bradshaw a witness.
This Court should quash a subpoena if it requires disclosure of privilege or other protected

“matter. The attomey client privilege is one of the oldest privileges existing. See CKG, Inc. and

_ Kimberly Carroll v. Budget Maintenance Concrete Svc. Inc. (USDC, E.D. Arkansas Western
Division, November 14, 2018) See Exhibit G. Just like in CKG, Inc., supra, the attorney client
privilege is asserted. As Judge Holmes stated “Legal advice regardless of the merits of a potential
claim is precisely the kind of frank communication this privilege seeks to protect.” See McCroy v.
Johnson, 296 Ark. 231, 246, 755 S.W.2d 566, 574 (1988) (holding that lawyers advice to client was
privileged). There is not a fraud exception in this case.
6. That attorney client confidentiality applies pursuant to Arkansas Rules of Professional
Conduct Rule 1.6. Plaintiff is not waiving Rule 1.6.

: 7. That Plaintiff's attorneys are working together on this case. If Ms. Bradshaw is
removed as Plaintiff's attorney of choice then Plaintiff would be forced to hire another attorney to
work on his case and a continuance would be requested.

8. That Ms. Bradshaw does not have a conflict pursuant to Rule 1.7, 1.8, 1.10 or 3.7 of
the Arkansas Rules of Professional Conduct. |

9. That Defendants waited until three months before the trial date to notice Ms.
Bradshaw for deposition. Defendants have waived any right to take Ms. Bradshaw’s deposition.

10. Pursuant to Rule 3.7 Plaintiff would suffer prejudice.

11. Disqualification would work an inj ustice on Plaintiff. See Forever Green Ath. Fields

Inc. v. Lasiter Constr. Inc., 2011 Ark. App. 347, 384 S.W.3d 540 (2011).

12. That Ms. Bradshaw’s testimony is not necessary and is protected by attorney client

confidentiality.
13. Plaintiff certainly objects to giving his attorney file to Defendants.
WHEREFORE, Plaintiff, Brian Skender, requests Defendants’ notice of deposition to Sandra
_C. Bradshaw be quashed, and for all other proper relief.
Respectfully submitted,

/s/John Ogles

 

; John Ogles
. Arkansas Bar No. 89003
Texas Bar No. 00797922
OGLES LAW FIRM, P.A.
200 S. Jeff Davis
P.O. Box 891
Jacksonville, AR 72078
(501) 982-8339
(501) 985-1403 Facsimile

jogles@aol.com

CERTIFICATE OF SERVICE

[hereby certify that on the 15" day of February, 2019, I served a copy of the foregoing to the
following:

Sandra C. Bradshaw
PO Box 249
215 Main Street

* Crossett, AR 71635

Alfred F. Angulo, Jr.
Robertson, Beasley, Shipley

 

-& Robinson, PLLC
315 N. 7 St.
Fort Smith, AR 72903-0848
/s/Jobn Ogles
John Ogles
IN THE UNITED STATES DISTRICT COURT FOR THE
: WESTERN DISTRICT OF ARKANSAS
_EL DORADO DIVISION
_ BRIAN SKENDER, : PLAINTIFF
vs. a _ Case No. 1:17-cv-01025-SOH
C.MARSHALL FRIEDMAN, PC.
C: MARSHALL FRIEDMAN and

KENNETH E. RUDD, JOINTLY . .
and SEVERALLY, 7 DEFENDANTS

NOTICE OF DEPOSITION OF SANDRA C. BRADSHAW
_ AND REQUEST FOR PRODUCTION OF DOCUMENTS BY SUBPOENA

TO: . Sandra C. Bradshaw and Plaintiff, Brian Skender

Pursuant:to Fed. R. Civ. P. 30, 34, and 45, please take notice that the attorney for |
-Defendants, Cc. Marshall Friedman, Pc, C. Marshall Friedman and Kenneth E. Rudd, will
take the deposition of Sandra c. Bradshaw before a duly qualified court reporter at the
Law Office of Gibson & Keith, 1195, Main Street, Monticello, Arkansas, beginning at 10:00
a.m. on February 28,2019. If the deposition is not commenced, or if it is commenced and
not concluded, it will be continued from day to day until completed. .

Pursuant to Fed. R. Civ. P. 34 and 45, the deponent is further directed to produce at -
the date, time and location on the accompanying Subpoena, the documents and tangible
things described as follows: Your complete file on Brian Skender for his 7-11-2012 FELA

I ~

EXHIBIT A
claim and all correspondence between you and C. Marshall Friedman, P.C.
Respectfully Submitted,

ROBERTSON, BEASLEY, SHIPLEY
& ROBINSON, PLLC it.

315 North Seventh Street

Fort Smith, AR 72901

(479) 782-8813

dangulo@rbsr-attorneys.com

7ALFRED F. ANGULO, fr.
Arkansas Bar No. 81003

  

 

“a

CERTIFICATE OF SERVICE

 

I, Alfred F. Angulo, Jr., hereby certify that I have this 12th day of February, 2019,
served a true and correct copy of the above and foregoing upon the opposing counsel by
“U.S. Mail, postage pre-paid, addressed as follows:

: John Ogies
Ogles Law Firm, P.A.
200 S. Jeff Davis
P.O. Box 891
Jacksonville, AR 72078

Sandra C. Bradshaw
P: O. Box 249

215 Main Street
Crossett, AR 71635

  

duns

Alfred F. Angulo, Jr.
_ + AO és (Rev. 02/14) Subpoena to Testify at a Deposition in.a Civil Action -
UNITED STATES DISTRICT COURT
. for the
_ WESTERN DISTRICT OF ARKANSAS

 

 

BRIAN SKENDER
Plaintiff
Vv.

C. MARSHALL FRIEDMAN, P.C., C.MARSHALL
FRIENDMAN, AND KENNETH.E, RUDD ET AL

Defendant -

 

Civil Action No. 1:17-CV-01025-SOH

 

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
To: SANDRA C. BRADSHAW

 

(Name of person to whom this subpoena is directed)

ao Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:

o

a
x

Place: Gibson & Keith, | Date and Time:
119 S. Main Street, Monticello, Arkansas 02/28/2019 10:00 am

 

 

 

 

The deposition will be recorded by this method: _ Ceftified court reporter.

 

 

of ‘Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material: Your complete file on Brian Skender for his 7-11-2019 FELA claim and all correspondence between
you and C. Marshall Friedman, P.C. , ,

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so. oS

Date: 02/12/2019

 

 

| | CLERK OF COURT | |
Lo : | | OR Me rt

 

 

Signature of Clerk or Deputy Clerk ” Attorney's signatu
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Defendants
C. Marshall Friedman, et al , who issiies or requests this subpoena, are:

 

. Alfred F. Angulo, Jr., Robertson, Beasley, Shipley & Robinson, 315 N: 7th Street, Fort Smith, AR 72901 (479) 782-8813 .

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4). ' "
- AO 88A (Rey. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)
;

 

 

Civil Action No. 1:17-CV-01025-SOH

PROOF OF SERVICE ot
(This section should not be Jiled with the court unless required by Fed. R. Civ. P. 45.)

- received this subpoena for (name of individual and title, if any)

 

on (date)

CI I served the subpoena by delivering a copy to the named individual as follows:

 

 

On (date) sor

 

 

€ Ireturned the subpoena unexecuted because:

 

e

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

 

My fees are $ | for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true,

Date:

 

Server's signature

- teat

 

Printed name and title

 

2

Server's address

Additional information regarding attempted service, etc.:
 

oa

* AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Aétion (Page 3) . ,

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition: A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
- régularly transacts business in person;or = -
(B) within the state where the person resides, is employed, or regularly
iransacts business in persoti, if the person .
(i) is a party or a party’s officer; or :
(ii) is commanded to attend atrial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attomey
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on 4 person subject to the
subpoena. The court for the district where compliance:is required must
enforce this duty and impose an appropriate sanction—-which may include:
lost earnings and reasonable attorney’s fees—on a party or attorney who -
fails to comply. cot

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored. information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also. commanded to appear for a deposition,
hearing; or trial. . :

(B):Objections, A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
satypling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested,
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply: .

_ (i), At any time, on notice to the commanded person, the serving party
may move the. court for:the district- where compliance ‘is‘required for an
order compelling production or inspection.

’ Gil) These acts may be réqiired only as directedin the order, and the
order must’ 4 person who is neither a party nor a party’s officer from

significant expense resulting from compliance.
r .
(3) Quashing or Modifying.a Subpoena.

(A) When Required. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to-allow a reasonable time to comply;

(ii) requires a person to. comply beyond the geographical limits -
specified in Rule 45(c); net

(iti) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or
_ (iv) subjects a person to undué burden.
(B) When Permitted. To protect a person subject to or affected bya
subpoéna, the court for the districfwhere compliance is required may, on
motion, quash or modify the subpdena if it requires:

aoe

‘(g) Contempt. ,

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(i) disclosing a trade secret or other confidential research, development,
or commercial information; or
(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s

. Study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule'45(d)(3)(B), the court may, instead of quashing or

' Modifying a subpoena, order appearance or production under specified

conditions if the serving party: .
(i) shows a substantial need for the testimony or material that-cannot be
otherwise met without undue hardship; and
_ (ii) ensures that the subpoenaed person will be reasonably compensated.

@ Duties in Responding to a Subpoena.

(1). Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information: , .

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored

“information, the person responding must produce it in'a form or forms in

which it is ordinarily maintained or ina reasonably usable form or forms.

(C) Electronically Stored tnformation.Produced in Only One Form. The
person responding need ‘not produce the same electronically stored
information in more than one form. Loar

(D) Inaccessible Electronically Stored Infarmation. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion.to compel discovery or for a protective
order, the person responding must show that the information is not.
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule

_26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-préparation
material must: a ee

(i) expressly make the claim; and ;

(ii) describe the nature of the withheld documents, communications, or’:
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the'parties to assess the claim.

(B) Information Produced.'If information produced in response to a
subpoena is subject to a claifn of privilege or of protection as —
trial-preparation material, thie person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; niust take reasonable stéps to retrieve the
information if the party disclosed it before being tibtified; and may promptly
present the information under seal to the cout for thé ‘district where
compliance is required for ¢ determination of the claith. The person who
produced the information must preséive thé’ infotthation until the claim is
resolved.. — 2 ,

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a persori: '
who, having been served, fails without adequate excuse to obey-the
subpoena or an order related to it.

 

“ay

Ct For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

Bean ce epee t

#

 
_IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ARKANSAS

BRIANSKENDER st PLAINTIFF
VS. | NO, CV-2013-532-2
UNION PACIFIC RAILROAD COMPANY. DEFENDANT

MOTION FOR LEAVE TO WITHDRAW |

COMES NOW, Sandra C. Bradshaw as counsel for Plaintiff, Brian
Skender, and files this. Motion for Leave to Withdraw and would
show unto the Court the following:

1. Sandra C. Bradshaw, local counsel for Plaintiff, Brian
Skender, requests that she be allowed to withdraw as attorney of
record due to medical issues and necessary treatment and is |
reducing her case load. |

2. Sandra Cc. Bradshaw stands ready to tendei to Brian ~
Skender any and all documents to which he is entitled with respect
to this matter,

3, | Sandra C. Bradshaw stands ready to refund Brian Skender
any and all unearned attorney fees, of which there are none.

4, Sandra C. Bradshaw has taken all reasonable steps to

 

avoid prejudice to Brian Skender and none will result as rill,
MAY 14 2015

| | | LAFAY aes sR,
JEPPERAON BOUNTY, ARKANSAS

EXHIBIT b

 
representation of Marshall Friedman.

5. Therefore, for. all reasons listed above, Sandra C.
Bradshaw requests she be allowed to withdraw as attorney of
record.

WHEREFORE, Sandra C. Bradshaw, requests that she be allowed
_ to withdraw as attorney; and to any and all other appropriate relief
to which she may be entitled.

Respectfully submitted,
CL inal O 2y aatoha ran
By: endnal ok? ane
Sandra C, Bradshaw .
P.O, Box 249
Crossett, AR 71635
TEL; (870) 364-4300

FAX: (870) 364-4333
Bar Roll #92270

 
 

| CERTIFICATE OF SERVICE

I, Sandra C, Bradshaw, attorney for Plaintiff, do hereby certify .
thata true and correct copy of the above and foregoing pleading has
been faxed or mailed to Jamie Huffman Jones, Friday, Eldredge &
Clark, LLP, 400 West Capitol Avenue, Suite 2000, Little Rock,
Arkansas 72201 and Kenneth E. Rudd, C Marshall Friedman, 1010

market Street, Suite 1340, St Louis, Missouri 63101 on the 7" day of

Sandra C. Bradshaw

May, 2015.
 

IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ARKANSAS

BRIAN SKENDER PLAINTIFF
Vs. NO. CV-2013-532-2
UNION PACIFIC RAILROAD COMPANY DEFENDANT

ORDER FOR LEAVE TO WITHDRAW

COMES on the Motion of Sandra C. Bradshaw, to withdraw is.

counsel for the Plaintiff, Brian Skender, and the Court finds that the

Motion is well taken and should be granted: |

“IT Is THEREFORE, BY THE COURT, ORDERED that Sandra C.

Bradshaw shall be and is hereby granted leave to withdraw as
counsel of record for Brian Skender. |

— << | ue
SO ORDERED this }_ day of May, 2015.

  

 

ee | CIRCUIT JUDGE
ce: Sandra C. Bradshaw
_ Jamie Jones
Kenneth E. Rudd

FILED

JUN 18 2015

LAFAYETTE MOODS, SR,
. rk
- yepreRsoN COUNT ARKANSAS

 

EXHIBIT Ce
 

 

 

 

 

eee imp ‘dec as Law Firm . . Pita stan as
‘ }]
ses et me I. ‘ — wo : _ . . " ame a . —
- LAW OFFICES , a
C, MARSHALL FRIEDMAN
A Professional Corporation
C. Marshall Friedman Thirteenth Floor
Kenneth E, Rudd 1010 Market Street
Sentt A. Biedman St. Louis, Missourl Sa101
Robert J, Friedman 1-800-299~7636
o $t4-621-8400
Fax 3iq-621-8843
- www.marshallfriedinan.com
EMPLOYMENT AGREEMENT
St. Louis, Missouri, Dats;
‘Thereby employ The Law Offices of C, Marshall Exiedmen, P.C. as my attorney at law to

 

. | Tepesent me in my claim against (LA0K/ ¢

 
   

founded upon

 

_| injuries I sustained on-the-job on the AL day of . 20f 2
For your services I agree to pay you a sum equal to 25%* Sf ‘the ount collected,
whbther same is recovered by compromise or by suit, plus expenses.**

Lhave fully read and understand the “terms and conditions” section below and 1 agree to
thejassociation of additional lawyer(s) outside of the Law Offices of C. Marshall Friedman, P.C.,
at rio additional cost to me, if this will further my case.

 

  

(PLAINTIFF*S FULL NAME HERE)

 

Terms and conditions:

 

     
  

nmency fer dua to C. Marshall Fedunen, B.C, (based on porcenterse noted above} fis calotiated ‘besed on total
nt recavered, before deduction of expenses, . -

Bes consist of tho yetail merket cost of services and expenditures attdbutable to your case, inchiding, tut not
bet to, mncdical recoriis, hospital vecords, therapenatic records, fling focs, sorvice tees, notary fees, transeript
ages, travel expenses, investigntion expensda/fees, coste of analysts, costs of experts, witness-{ees, onling legal

Teecerch, photocopies, postage, delivery, and telephone charges, and are to be paid after caleujation and
pay seat ch conte prays Dut are only due if-you are the perenne party dbs Roti soontsc4 arsuit), ‘
| ~-End of docament--
EXHIBIT »

 

 

€L aBed LEEVPSEOLSL MeYSpeIg D BIpueS PHO LIOZ Sb uer
CE ~~ caw oRntCES | —_
C. MARSHALL FRIEDMAN

_— . A Professional Corporation

wle Le
C. Marshall Friedman , 7 _ ee 010 Market Street, 14th Floor
" Seutt A. Briadman - Me : . St. Louis, Missoutl 63101
‘Robert dh, Friedman - Se So, $-B00-2BI-7686 .
Paul A: Burnett, of counsel . ; ct " 81462-8400 -
. St ‘ , ve mS Fax gi4-621-8845
a December 13,2015. oo Co

MerkOBery 9 “Pane (814) 2008853

440 Cliff Cave Road “EMail! mark@kbinsyrance.com

Suite 202° 4 Lo. -. ; oe -

St. Louis, Ma 63429 ©

Notice of Incident (no claim)
Name of iieured; =. C. Marshall Friedman, P, C.; Kenneth E, Rudd (employee of C. Marshall,
Friedman, PO) . coe Bo co a
Persons Involved: :
6 .Attornay: Kenneth Rudd mo a
_@ Office: formerly 1010 Market Street, Suite 4340, St; Louis, Missouri 63101; Phone (314) -
621-8400 . Be ct .
« Home: 2434 DeHart Farm Road, Wildwood, Missourl 63038; Phone (636) 468-4716;
". Gel (636) 236-8996, i :
Involved. Client: Brian Skender
| am an attomey of C, Marshall Friedman, PC and | was absigned to represent Brian .
’ Skender, a railroad employee, in @ Federal Employer's Liability Act (46 USC Seation 61, ef seq.)
ease for personal Injuries (lower back) sustained In & on-the Job slip and fall injury while Brian
-  Skender was employed as a railroad carman in Pine Bluff, Arkansas. Brien was referred fo the
- Law Offices of CMF, PC in 2011 by Sandra Bradshaw, an Arkansas attorney, Sandra
Bradshaw, Marshall Friedman, arid.| had previously represented Brian Skender for alow back
~_{njury' claim against Union Pacific Railroad Company that was sattled prior to suit in 2008,

 

jana licensed Arkansas attorney. and filed Brian Skender's FELA Tawsuit in the Cireuit

_. Court of Jefferson County, Arkarisas wherein | was thie jead counsel and Sandra Bradshaw was
algo listed a8 an attorney representing plaintif Brian Skender on the pleadings.. Brlan had been:
injured on the Job in a slip and fall incident that occurred or July 11, 2072. i prepared
Complaint. The the civil cover sheet and.the complaint were mailed to the Jefferson County
Circuit Glerk on October 24,2013 along with the filing fee ($165.00), summons fee ($2.50), and
Jefferson County Sheriff fee.($50,00) were pald to the court, Deputy Clerk Roland Daniels filed
tha sult and issued a summons gn October 26, 2013. A stamped copy ofthe complaint and ,

. summons were retumed by mait-to the Law Offices of C. Marshall Friedman, PC to be:
‘forwarded to the Pufasld County {not Jefferson County), Arkansas Sheriff's Department for

A.

EXHIBIT E

oe
pee

KER |

dismissing fhe fi rat completint, wirout peje, was entered on October 19, 2015, and a copy —
of the order is enclosed. ,

"On Ootober 28, 2015, Union Pacific fled a hotles of appeal contending that the trial court

“erred by dismissing the case without prejudice rattier than with prejudice, . This office has
retained counsel to file a cross-riotice of, eppeal contending that the trial court errad by finding

- fhe summons deficient, Our contention jé- that we catripiied with all of the stated requirements —
-set forth in Rule 4 (b) ARCP. . Rile 4 does not require that the defendant's name be restated

after the phrase “STATE OF ARKANSAS DIRECTED TO DEFENDANT" and only requires that

. ‘the defendant be identified on the summons. A copy of Rule 4 is attached. ‘However, a
summons form adopted by the Siipreme Court provides-“blank spaces’ to be filled in with a -

name and address of the defendant, A copy of the summons form {s ériclosed, The order

~ adopting the Form of Summons, however, provides that {t]he adoption of this form Is In
_ compliance with Rule 4 (b) and does rot imodity or arnend any part of that rule.” Hence,

our cantention is that the: Supreme Court, by adopting the form of summons, did not amend. or

" modify Rule 4 (b) to Impose a new requirament ~ that the Identified defendant's name be

restated after the phrase “STATE OF ARKANSAS. DIRECTED TO DEFENDANT" sinply

oo beacause blank lines were indludad on the approved Form of Sunimons. We must take the .

position that we have complied exactly with the requiremerits of Rule 4 (b) because Arkansas
appellate opinions have stated that exact compliance with the tering of Rube 4. tb) e are required,

"and substantial compliance. Is not sufficient.

The pertinent materials have been sent to retained: counsel. Retalned counsel filed the

notice of cross-appeal on November 16,2015 (see copy attached) w within the requisite 30 days’ -
of the date the order W was entered, ;

; “No clas: has been filad. di this time but tam reporting this as an n incident, ifany
additional inforniation is needed, “please contact ma. | have provided both fame and cefl

_ humbers, | am mora easily r reached on my call phone and my home, landline, lremaln,

yO yet an
; cs | Kenneth E, Rudd — a

Enclosure
BRIAN SKENDER y. UPRR
ACTIVITY LOG

Brian: 870-367-3731 - Home
870-304-7049 - Cell

Address: 140 Highway 172,
Monticello, Arkansas 71655.
EMAIL: — bpskender@yahoo.com

Claim Agent;
Jeff Watterson
UPRR

(870) 541-1729

. (501) 352-2576 (cell)

 

TAI/12 | ,
Lisa gave me a note to add this guy to the client log. He is a former client and called in with a

possible new claim from a fall at work today. Lisa took the call and transferred itto DDM. I am sure
I will have some more info to dictate soon.
Rachel

TAA/I2 - |
This email was sent to Lisa, Jeni, Courtney, SLP and myself from DDM. Rachel - Lisa put a call

through to me a few minutes ago, Brian Skender, former client our of Arkansas. Brian slipped in
mud at work today, 7/11/12, injuring his lower back, he thinks, He just got out of the doctor's
office. Brian isn't sure. what he injured. He is hurting all over. His foreman is bringing him an
accident report tonight or tomorrow. { went over in detail with Brian what he must do when filling.
out the report - FAULT THE RADLROAD! He must point the finger at the muddy area as an
unsafe condition and that there have been prior complaints, ete about same. He said he knows how
to handle that, J told Brian the claim agent will probably want a recorded statement, That is his cal!
as I would never tell anyone not to provide a statement - had an incident several years back where i
did just that and got in trouble - no one backed me up. AGAIN, IF BRIAN FEELS THE NEED
TO PROVIDE THE CLAIM AGENT A STATEMENT, DO IT, BUT HE MUST FAULT

THE RAILROAD! ©

Brian said if he need us he will call back, Since I won't be here tomorrow and will probably not be
reachable, please refer this call to Wayne Lee, our Arkansas field rep. Thank you for your help.
Dana D. McClenahan Senior Investigator ,

TAS ; .
This email from Wayne Lee. was forwarded to :me and DDM from SLP, She didn’t think we

- received this: I received a call from Lisa today July 19, 2012 and was asked to contact Brian
Skender, a carman at the Pine Bluff AR. Rip Track. oO

1

EXHIBIT V
ee

 
The following is the statement I took from Mr. Skender, Mr. Skender is a previous client.

On Wednesday July 11, 2012.in the Supply Area at Pine Bluff Rip Track Air Brake House. About
11:15 A.M. while starting to clean. up Mr. Skender picked an AB Piston and started walking to a
_ wooden crate to place piston in to be sent for repair. Mr. Skender slipped on wet muddy concrete

and landed on his back. When he fell Mr. Skender felt a pop in his back and also skinned-up his
right forearm. Mr. Skender was working with Sandra Clearly who is. a Laborer and she is.head of
Total Safety Culture at the Pine Bluff Rip Track, Sandra-went and got Manager Dick Dragon who

took Mr. Skender to his office where they cleaned up his right forearm, put neosporin on it and
bandaged it up, Manager Dick Dragon then took Mr. Skender to the EMR at Jefferson Memorial

Hospital in Pine Bluff. -

They took x-rays, recleaned his right forearm and gave Mr, Skender a tetanus shot and prescriptions
for Vicodin, Flexeril, and Motrin, Mr. Skender was to go home and see his doctor on Monday. Mr.
Skender went and seen Dr. Wayne Bruffett in Little Rock at AR Specialty Orthopedics on Monday
July 16, 2012. Mr. Skender is still off work until he sees Dr. Bruffett on July 30, 2012, More to

follow on Mr. Skenders medical condition.

The area where Mr. Skender was injured has been reported on several occasions and pictures have
been taken by the safety man in Pine Bluff and this building was supposed to have been taken down
over a year ago due to the building standing in mud and water which stays on the concrete under this
open shed like building, Mr. Skender was told by. Dick Dragon that he (Dragon) was being blamed
by upper management for the injury because he had not removed this shed when told to do so. ,

We won't know until Mr. Skender sees Dr. Buffett for an MRI about the extent of his injuries but the
_negligence and liability looks very strong. .

T will get Mr. Skender signed as a client and continue to gather information.
Wayne —

TAS/A2
Sandra Bradshaw (referring attorney) called to talk to an investigator regarding details of Brian’s
new injury. She has talked to Brian about this injury and would like to connect him up with Wayne
Lee, I called Wayne and gave him Sandra’s phone number 870/364-4300, Wayne said he would

call her today.
Lisa ,

07/20/12 ;
What is this above entry? Brian is a former client and referred himself, I believe. Just a word of

caution, I'd be careful and not be giving out information without knowing who people are.
DDM ‘ sO

8/8/12 . oo
CMF is very aware of Sandra Bradshaw as he worked with her on Brian’s first case (which was

referred-by Sandra Bradshaw). I have since spoken with CMF and Jet him know that Brian has
another case referred by Sandra and we will send her a fee arrangement letter (the same as the letter

2
CMF then spoke with Plaintiff and Sandra Bradshaw. CMF does not feel Plaintiff will
qualify as being permanently and totally disabled. Sandra agrees that if Plaintiff doesn’t
go back to the railroad and at least try to return to. work, then his case is in serious
‘trouble. .

Plaintiff says he never spoke with anyore at the railroad regarding other positions
available. CMF pointed out a February letter from Heather Taylor advising him of job
openings that might fit his restrictions, . She also meritions that they spoke previously. —
Plaintiff's memory returned. He will call Heather Taylor and pursue that avenue. He's
not interested in relocating, however. CMF said we will cross that bridge when we get to
it, Advised Ken via email, cc to CMF. Sharon

3/25/13; CMF spoke with Brian Skender,and told him to see what jobs are available to him to
_ return to work. Client is concerned that he will have to be on pain medications just to
work. Client will let us know what he finds out Amanda

04/11/13: Brian Skender called in to the office to let us know that he got his test results from
Heather Taylor and that he had an appointment the following Monday to get injections
from the pain clinic. Client advised that he would be sending his most recent medical
records in. -Lesley .

04/15/13; Sandra Bradshaw (referred Skender to us) called to say that Brian would be going to sce a
pain management doctor. Said she would fax Heather Taylor results and stated that he is
"a prime candidate for the management test. Heather Taylor called Brian today to
schedule the management test for next Thursday (April 25), Brian is unavailable that day
K _ due to a trip that was bought and paid for many months in advance, and Heather does not
~ wish to reschedule his test. Sandra asked if CMF could get a hold of Heather to try and
figure something out. CMF to call Heather, at 501-227-5553 to see if we can get him

scheduled for the management test’on a different day. CMF left voicemail.

Update: let second voicemail later in the day.-Lesley " .

04/19/13: Received letter from Heather Taylor okaying Brian Skender’s test rescheduling. -Lesley —

05/07/13: Sandra Bradshaw called in and wanted to speak with Marshall. She got very upset when J
(Lesley) asked her if there was something in particular that she wanted to talk to CMF about re:
Skender and she hung up on me. I advised CME and he returned Sandra’s phone call and left a
voicemail for her to call, CMF also called Brian Skender to see how he is getting along. He advised
that Heather Taylor wanted him to take the Manager’s Test. Brian said he was going to take it on

20
CKG, INC.; and KIMBERLY CARROL, Plaintiffs,
V.
BUDGET MAINTENANCE CONCRETE SVC, INC., Defendant.

United States District Court, E.D, Arkansas, Western Division.
November 14, 2018.
_ CKG Inc & Kimberly Carrol, Plaintiffs, represented by J. Don Overton, The Overton Law Firm, LLC.

Budget Maintenance Concrete SVC Inc, Defendant, represented by Ike Allen Laws, Ill, Laws Law Firm.

OPINION AND ORDER

J. LEON HOLMES, District Judge.

In the summer of 2015 Budget Maintenance Concrete Services, Inc., performed subcontract work for

CKG, Inc., in central Arkansas. 1] Budget allegedly assured CKG that it was licensed to do the work,
performed shoddy work, abandoned the project, and left Arkansas. After Budget abandoned the project,
CKG discovered that Budget was not and had never been a licensed contractor.

CKG did not pay Budget. When Budget’s lawyers at Jones, Jackson & Moll sent a lien notice to CKG,
CKG informed them that seeking payment was improper for various reasons, including that Budget was
not licensed when it contracted for and performed the work in violation of Arkansas law. Several months
later, Budget again sought payment from CKG, this time through Tucker, Albin & Associates. The
complaint calls Tucker, Albin & Associates a law firm, but a recent filing indicates that it is a debt
collection agency. Document #24 at 7. CKG responded to Tucker, Albin & Associates with the same
information that it sent to Jones,. Jackson & Moll. Finally, another law firm, Orlando Law Offices,
contacted CKG for the same purpose and threatened to file suit on Budget's behalf. CKG again
responded that Budget's operations had been illegal under Arkansas law, rendering the subcontract void
and it threatened to file counterclaims. Budget then sued CKG, as well as its registered agent, Kimberly
Carroll, individually, in Pennsylvania. Orlando Law Offices represented Budget.

3

Here, CKG and Carroll sued Budget, Orlando Law Offices, and a lawyer with that firm, Christopher
Garrell, asserting fraud and violations of the Arkansas Deceptive Trade Practices Act. The Court
dismissed Orlando Law Offices and Garrell several months ago for lack of personal jurisdiction over
them.

The plaintiffs have recently served subpoenas for production of documents upon Jones, Jackson & Moll;
Tucker, Albin & Associates; and Orlando Law Offices. All three subpoenas command production of the
following:

Copies of all emails, text messages, or any other correspondence between your office . . ..
and [an employee of Budget] or any other person who is an employee, officer, director or

owner of Budget Maintenance Concrete Svcs, Inc., in relation to the requests made in the
attached discovery. .

ExHipit (CG
Document #19 at 4, 7 and 10. The term “attached discovery” references requests for admission the
plaintiffs sent to Budget earlier this year. See Document #24-1 at 1-2.

Budget moves to quash all three subpoenas pursuant to Federal Rule of Civil Procedure 45(d)(3).

Budget argues that the plaintiffs failed to give it prior notice before serving the subpoena as Rule 45(a)(4)
requires, and that the attorney-client privilege covers all the communications. Jones, Jackson & Moll also
moves to quash the subpoena it received for the same reasons.

Federal Rule of Civil Procedure 45(a)(4) requires a party to serve notice and a copy of a subpoena
commanding the production of documents on each party, before such subpoena is served on the person
to whom it is directed. The purpose of the notice requirement is to afford the other parties an opportunity
to object. See Fed. R. Civ. P. 45, 2013 Amendment to Advisory Committee Notes. Various district courts
have routinely refused to quash subpoenas, however, for technical violations of this rule where there is
no prejudice to the opposing party. See, e.g., Whitney v. Franklin Gen. Hosp., 2015 WL 1879514 at *4
(N.D. lowa) (refusing to quash subpoena where opposing party received copy of the subpoena two days
after it was served and had opportunity to object; and collecting cases in which district courts have held
likewise).

Here, plaintiffs' counsel issued the subpoenas on October 22nd. The record does not show when the
subpoenas were mailed, but Budget says they were mailed the same day. On the following day—
October 23rd—plaintiffs' counsel sent defendants’ counsel a copy of the subpoenas. At most, therefore,
the subpoenas were mailed to the non-parties one day before notice was mailed to defendants' counsel.
Budget has had an opportunity to object, as it has moved to quash all the subpoenas. Here, the plaintiffs'
technical violation of Rule 45(a)(4) does not require that the subpoenas be quashed because the
defendants have neither shown nor argued that they were prejudiced. The Court will thus turn to the
merits of the privilege issue.

A Court must quash or modify a subpoena if it "requires disclosure of privileged or other protected mater,
if no exception or waiver applies." Fed. R. Civ. P. 45(d)(3)(A)(iii). The attorney-client privilege is one of
the oldest privileges, existing to "ericourage full and frank communication between attorneys and their
clients and thereby promote broader public interests in the observance of law and administration of
justice.” Upjohn Co. v. United States, 449 U.S. 383, 389, 101 S. Ct. 677, 682, 66 L. Ed. 2d 584 (1981).
The privilege survives even beyond the client's death. Swidler & Berlin v. United States, 524 U.S, 399,
411,118 S. Ct. 2081, 2088,_141 L. Ed. 2d 379 (1998). In diversity cases, like this one, the state law

sc eemner one pe ee Ot kD

supplying the rule of decision governs application of the privilege. Fed. R. Evid. 501.

 

The party asserting a privilege bears the burden of showing the privilege applies. Kinkead v. Union Nat'l
Bank, 51 Ark. App. 4,11, 907 S.W.2d 154, 158 (1995). In Arkansas, a client "has a privilege to refuse to
disclose and to prevent any other person from disclosing confidential communications made for the
purpose of facilitating the rendition of professional legal services to the client." Ark. R: Evid. 502(b). An
exception applies "[i]f the services of the lawyer were sought or obtained to enable or aid anyone to

- commit or plan to commit what the client knew or reasonably should have known to be a crime or fraud."
Ark. R. Evid. 502(d)(1). Fraud requires a false representation, knowledge or belief that the representation
was false, intent to induce action or inaction in reliance on the misrepresentation, justifiable reliance upon
the representation, and resulting damages. 1 Howard W. Brill & Christian H. Brill, Law of Damages § 33.8
(6th ed. 2014). |

 
As noted, the plaintiffs seek correspondence between the defendant and Jones, Jackson & Moll; Tucker,
Albin & Associates; and Orlando Law Offices relating to requests for admission that the plaintiffs
previously sent to Budget. The requests for admission ask Budget to admit that it hired three separate
law firms to collect payment "on the VOID contract"; that each firm was provided notice that Budget had
violated Arkansas law, rendering the contract void; that Jones, Jackson & Moll declined to pursue
collection after receiving such notice; that Tucker, Albin & Associates declined to pursue collection after
receiving such notice; and that Orlando Law Offices filed a frivolous action in Pennsylvania on behalf of
Budget after receiving such notice. Document #24-1 at 1-2. Budget denied the first request for
admission, and responded to the latter three with, "Budget cannot Admit or Deny. . . what a third party
may or may not have received.” /d. The plaintiffs objected, maintaining that Budget should have admitted
each statement. /d. When Budget did not change its answer, the plaintiffs sent the subpoenas described
above.

Budget asserts the attorney-client privilege. Budget admits, however, that only "[t]wo of the non-parties
subpoenaed are law firms." Document #20 at 1-2. Budget has presented nothing to show that Tucker,
Albin & Associates "is a person authorized, or is reasonably believed by the client to be authorized, to
engage in the practice of law in any state or nation." See Ark. R. Evid. 502(a)(3) (defining "lawyer" for
purposes of the privilege). Budget has not shown that the communications sought from Tucker, Albin &
Associates are privileged or protected. With respect to Jones, Jackson & Moll and Orlando Law Offices,
however, the communications sought between Budget and its previous lawyers directly address the
strength of Budget's legal entitlement to payment from CKG, so they were "made for the purpose of
facilitating the rendition of professional legal services to the client." Ark. R. Evid. 502(b). These
communications are privileged.

The plaintiffs argue that the fraud exception applies. They contend that communications between Budget
and its lawyers go to the heart of proving their claims, because they might show that Budget had actual
knowledge that the contract was void and unenforceable. Its subsequent decision to file a lawsuit on the
contract, their argument goes, shows that Budget chose to deliberately ignore the law and knowingly filed
a fraudulent lawsuit.

That argument is not persuasive. Budget hired its former lawyers to collect payment from CKG. For
present purposes, the Court will assume that those lawyers advised Budget that its claim against CKG
was weak or nonexistent under the law and that Budget decided to file suit anyway. Legal advice
regarding the merits of a potential claim is precisely the kind of frank communication the privilege seeks
to protect. McCrory v. Johnson, 296 Ark. 231,246, 755 S.W.2d 566, 574 ( 1988) (holding that lawyer's
advice to client was privileged); see also Schwimmer v. United States, 232 F.2d 855, 863 (8th Cir. 1956)
(noting that the privilege extends to confidential communications from client to lawyer and from lawyer to
client). That the client disregarded the advice does not negate the privilege. Moreover, the act of filing a
lawsuit that one knows to be frivolous—as the plaintiffs allege it was—is not fraud because the element
of justifiable reliance is absent. Miller v. Williams, 2008 WL 4811387 at *1 n.1 (Ohio Ct. App. Nov. 5,
2008), Neal v. Second Sole of Youngstown, Inc., 2018 WL 340142 at *4 (N.D. Ohio, Jan. 9, 2018); Brill &
Brill, Law of Damages § 33.8. Budget may have knowingly filed a frivolous lawsuit to collect from CKG.
Nothing shows, however, that Budget knew, or should have known, that filing a lawsuit would constitute
fraud when it sought or obtained legal services. The fraud exception to the attorney-client privilege does
not apply. Ark. R. Evid. 502(d)(1). .

For the foregoing reasons, Budget's motion is GRANTED IN PART and DENIED IN PART. Document
#19. Jones, Jackson & Moll's motion is GRANTED. Document #21. The subpoenas directed to Jones,
Jackson & Moll and Orlando Law Offices are quashed. The subpoena directed to Tucker, Albin &
Associates is not quashed.

\

IT IS SO ORDERED.

[1] Background facts are described as alleged in the Complaint, Document #2, unless otherwise noted.

Save trees - read court opinions online on Google Scholar.
